NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      AUG 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 OSCAR RODRIGUEZ-VAZQUEZ,                         No.     14-72761

              Petitioner,                         Agency No. A093-416-552

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Oscar Rodriguez-Vazquez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we review for abuse of discretion the

agency’s denial of a motion for a continuance, Sandoval-Luna v. Mukasey, 526
F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that

Rodriguez-Vazquez failed to establish a nexus between his past mistreatment in the

custody of Mexican police and a statutorily protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (under the REAL ID Act, an

applicant must prove a protected ground will be at least “one central reason” for

persecution); Lin v. Holder, 610 F.3d 1093, 1097 (9th Cir. 2010) (per curiam)

(ordinary prosecution for criminal activity is not persecution “on account of” a

protected ground). Substantial evidence also supports the agency’s determination

that Rodriguez-Vazquez failed to establish a protected ground would be one central

reason for the future harm he fears from drug cartels if returned to Mexico. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, we deny the petition as to

Rodriguez-Vazquez’s asylum and withholding of removal claims.

                                         2                                    14-72761
      Finally, the agency did not abuse its discretion in denying Rodriguez-

Vazquez’s motion for a further continuance to pursue a U-visa application. See

Sandoval-Luna, 526 F.3d 1243, 1247 (9th Cir. 2008) (no abuse of discretion where

the alternative relief sought was not immediately available).

      PETITION FOR REVIEW DENIED.




                                         3                                     14-72761